POWER OF ATTORNEY Know all by these presents, that the undersigned hereby constitutes and appoints Mark de Raad and Chris Kilpatrick, and each of them, signing individually, the undersigned?s true and lawful attorneys-in-fact and agents to: (1)	execute for and on behalf of the undersigned, an officer, director and/or holder of 10% or more of a registered class of securities of Masimo Corporation, a Delaware corporation (the ?Company?), Forms 3, 4 and 5 in accordance with Section 16(a) of the Securities Exchange Act of 1934, as amended (the ?Exchange Act?), and the rules promulgated thereunder; (2)	do and perform any and all acts for and on behalf of the undersigned that may be necessary or desirable to complete and execute such Forms 3, 4 and 5, complete and execute any amendment or amendments thereto, and timely file such forms or amendments with the United States Securities and Exchange Commission and any stock exchange or similar authority, as required; and (3)	take any other action of any nature whatsoever in connection with the foregoing which, in the opinion of any such attorney-in-fact, may be of benefit, in the best interest of, or legally required by, the undersigned, it being understood that the documents executed by such attorney-in-fact on behalf of the undersigned pursuant to this Power of Attorney shall be in such form and shall contain such terms and conditions as such attorney-in-fact may approve in such attorney-in-fact?s discretion.
